QBfficeof tip $?Wmep Qheral
                                  %btate of Gkcas
DAN MORALES
 *l-TORSEY
        GENERAL                          March 26.1993


     Mr. Fred Toler                               Opiion No. Dhi-210
     ExewtiveDirector
     Texas Commissionon Law Enforcement           Re: Constructionof section 415.058 of the
      OfEcer Standards and Education              Govemment Code, addressing the efkct of
     1033 La Posada, Suite 240                    a felony conviction on the liccnsure of a
     Au& Texas 78752                              law enf-        05cer (RQ-207)

     Dear Mr. Tokr:

            On behalf of the Commission on Law Enforcement OfIicer Standards and
     Education (the commission), you have asked us to construe se&ion 415.058 of the
     Govemment Code. Section 415.058 provides as follows:
                    (a) Apersonwhohasbeenconvictedofakhmyisdisqualified
               to be an officer or county jaila. Tbe commission may not license-
               such a person and shall on convictionof a felony immediatelyrevoke
               the liwnse of a person previouslylicensed.

                    (b)ForthepvporesofthisrectiorSa~iswmrictedofa
               felony if a court of competent jurisdiction enters an adjudication of
               guiltrgainsttheparononafelonyoffarreundathe~ofthisor
               another state or the united states, regardless of whether:
                   (1)theaentenceisaubsequentlyprobatedandthepersonis
                dischargedffomprobation;
                   (2) the awusatim complaint,informatiot4or indictment against
                thepersonisdismissedandtbepersonisrekasedfromaUpenakies
                anddisabiiesreslhgfiomtheoffbnse;or
                   (3) the person is pardoned for the offense, unless the pardon is
                granted expredy for subsequent proof of immcewe.
             You state that the commission has interpreted section 415.058 to require it to
     rev&e an officd or county jailer’s license when the licensee has been convicted of a
     felony, 0~ to deny a license to an appkant who has been convicted of a felony. You list
     threc(ilummminwhichthe               wmmission believes section 415.058 requires it to
     revoke or deny a license:




                                           p.   1105
Mr. Frad Toler - Page 2              (DM-210)




              (1)whentheindividuaiisconvicteduperthejudgme-ntand
          then reksed     6om probation and a new trial granted and the
         judgment of wnviction is set aside;

              (2) when the individual is wnvictad as par the judgment and
          thearelesKd~mprobation~thecourtrllowsthcpaonto
          withdraw his or her plea of guilty, the indictment against the
          dckdant is dim&d and the judgment of wnviction is set aside; or

              (3) whattheindividuaTrwnvictionisdisn&mdandhaorshais
          lekased~aupenalties.
You 6rst ask whether the wmmission correctly has interpreted saction 415.058 to apply in
these three chmmmes          You also ask whether saction 415.058 requires the commission
tomrokeordcnyalicaueifthewnviaedpaswispurPuingadireaappulthroughthe
wurts. If~,yyouarkwhethathew~on~yticmseorreli~thepasontosave
as an officer or county jailer ifthe appeal is succamfid.

        The kgishre wdi6ed section 415.058 of the Gowmment code in 1987. see
Acts 1987, 70th Leg.. ch. 147, 5 1. at 391. The legi&mre amanded the predecessor
statute to section 415.058. V.T.C.S. article 4413(29aa), 5 SA, in 1983. See Ants 1983.
68th Leg.. CAL479. 0 3, at 2809-10. Prior to its 1983 amendment, section 8A of article
4413(29aa), V.T.C.S., provided as follows:
              (a)No~whoharbeenwnvictedofafelo~undathe
          lrwsofthis~~raothartlte,ortheUaitedS~~mrybeliceared
          bythe~~~uqudifiedtokrperceo5ar.jailaorgurrd
          atawuntyjaU,orraave       law eaforwment 05cer.
               (b) Fii wnviction of a felony under the laws of this ata&
          anothartrte,ortbeUnitadStatas~asaperaonpraviotndy
          U~bythe~ontobeaperceofhca.j~uorgurrdUa
          camtyja&orreserve law enforcementofficer, and the Commission
          shall immedhteiy revoke the license of a person so wnvictad.
              (c) Subsaction (a) of this saction doas not apply to a parson if
          the person has been placed on probation pursuant to the defared
          adjudination provision of Subsaction (a), Section 34 Code of
          criminal procedure. 1965.
JII 1983 the kgishre    deleted the mpbmeat     in subsection(b) thal the conviction be
%d,” ad amended subsection (c) to raad SubstanMy as section 415.058(b) of the
&vemmeint     &de  pmently reads. See Acts 1983.68th Leg.. ch. 479. 0 3, at 2809-10.
Bw        the l@luure intended the 1987 wdiiication of V.T.C.S. atti$e 4413(29aa).
don    8A to be nonsubstantive (see Ants 1987,7Oth Leg., ch. 147, at 3 16). we wig rrfa




                                        p.   1106
Mr. Fred Toler - Page 3               (DM-2 10)




to tha statute as it existed ftom the time of the 1983 amendmentsto the time of the 1987
codificationas section 4 15.058 of the GoverfmtentCode.

       The 1983 amendments to V.T.C.S. title 4413(29aa), section SA were prompted
by a decision the Texas Court Of Appeals issued on 111uury26,1983,l%anpsw v. Texas
CotnmisSon on Law E@rcement        O@cer Stan&r&and~wtitm.             SeeHeahngson
SB. 155 Before the Senate Comm. on Intergo~                 Relations, 68th Leg. (Feb. 8,
1983) (testimony of Senator McParland, author) (tape available from Senate Staff
Services). Inl7wmpsonthewurtofappealswnsideredwhetherthehstingversionof
article 4413(29aa), section SA(b). (c), V.T.C.S.. authorized the wmmission to. revoke the
liKIlseofapeaceoffi~whoonce~becnwnviUedofMlon,butw2lo~KDtmcehad
been probated. hpson       v. Trrpr Comm’n on Lm fifwcemenr       Q@er ,Vmmhds ami
&kc.,  No. 13,526, slip op. at 1 (Tex. App.-Austin 1983). In addition to probathg the
d~~sKntence,thetrialwurtthathrdfoYndthtdefendantguiltyofrrrondirmisred
the charging indictment and released the defendant from all penalties and disabiities
resulhg from the &me. Id. at 2. Subsequently,in response to the defendant’smotion for
anewtrial,theC0311tI*(LSidethCpreviOuswmiaionmdarbstitutedajudgmentof
acquittal based on newly diswvered evidence. Id. The defendantlater becamelicensedas
a peace officer. Id.

       uponleMling~thelicaueeoncehadkenw~~edofuaon,tbecorami~~
revoked his license. Id. at 3. The former iicensae filed a legal action against the
commission~latarpperledthetrirrlcourt’sd~~iafi~rofthew~                 ’ ‘on. The
wurtofappaalsfoundthatwhanawurthasdischugedawm&teduimiualdefMant
mddismissedtbekdictmentrgaiastthedefmdant.~42.12~ofthecodeof
CriminalProc&rcrcquhdthedafmdanttobe&asedfromWpena&sand
disabUities reding ikom the” wnviction.~ Id. u 4. The lhompsm court fdt that the




                                     p.   1107
Mr. Fred Toler - Page 4                (DM-210)




denial or revocation of a peace oRkefs license wnstitutes a “pwalty” and “disabii
within the context of article 42.120 of the Code of CriminalProcedure. Id. The court
held, therefore, that the plainUPs past conviction could not automaticallybar his service as
a peace officer, nor could it serve as the commission’ssole basis for revoking the phimiff’s
li#nse.Idm5.Consequanly,the~~wurtrrmMdedthecrcetothedistria
court and insmud       the distkt wurt to order the commission to recomddcf the
rwocation. Id.

      In a public bearing on Senate Bill 155. which proposed, among other things, tbe
above-mentioned amendments to V.T.C.S. article 4413(29aa), section 84 the bill’s
author, Senator McFw          made the pupme of the proposed amahm!s              clear: a
person who has beemconvicted of a felony should be ineligibleto serve as a police officer
in the state of Texas, even iftbat person’ssentence was probated.” See Hearings on S.B.
155 Before the Senate Comm. on IntergovernmentalRelations, 68th Leg. (Feb. 8.1983)
(testimony of Senator McFarland, author) (tape available fkom Senate St& Services).
The 1983 amendments, therefbre, mumwed the +hwutanws under which a wnvicted
fdonmighto~orregainalicaweto~aswoffiarorcountyjaila.                         Amongthe
c&umWmm listed in section 415.058(b) of the Govafimart Code. the wmmission may
Uwnse or relicense a person wnvicted of a felony to serve as an officer or wunty jailer
only ifthe person is pardoned explicitlyfor subsequentproof of innownw.’ Srr getter@
Dixon v. iUcMullett, 527 F. Supp. 711 (ND. Tex. 1981); Attorney General Opiion
MW-270 (1980).

       Wewaeunabletofindlay~d~thattheleeirlrture,whcnit~daed
!knate Bii 155. contemplated any of the situations about which you inquire, ithding the
directappealofawnviction.     Wenote,however,t&withtheexceptionofapardon



        8iwtkamitd8ppdsissaaiitsepinionia~,lk~ha~~
42.12.wha 7 ti.    See Aas 1989,IIst Le& ch. 679.0 2, It 3166;Aeo 1983.68lhLeg.. ch. 303.
0 12.a 1591-92.Tk le-giam mmmbdKaioa7ill1989;prcsedy,lbcm8lai8lthtwrr~
inmidc42.12,Ic&ll7oftllecnded-           PmwimebbcataIP.nlick42.12.1aXion23oftk
Co& c&C&aid ~cccdwe. SeeActs1989.71~Leg. cb. 785.04.17,a 3502,3516.

       ale kglslMM dmlgrwdadd8 Ul3(29&, 88aio8aAfcx2). V.T.C.S.(mw Gmcmawa code




                                       p.   1108
 Mr. Fred Toler - Page 5                    (DM-2 10)




gmatedexpres@forsubsequentproofofinnocen~tbeciraunrtrnceEatticuiatedin
section 415.058(b) do not invoh the setting aside or dismal of a person’s wm+tiq
iIIStC&t&WIlViCtiOIIfGIMbIS             stand&despiteprobationoftbesaltenc&dismhalof
~indictmmt,tbe~of~penrhies~dirrbilitiesrerulting~mtbeo&nre,or
pardon. See Hearings on S.B. 155 Before the Senate Comm. on Intergm
Relations, 68th Leg. (Feb. 8, 1983) (tehmony of Al&do Villa&, witness) (tape
avrilrble~SmueStaffSavi~)(~tht,mnit~of~listedin
awtion 415.058(b)(Z) tramp&, conviction rrmriru star&g); ~dVDb?tV.
McMdlen, 527 F. Supp. 711. 718 (ND. Tex 1981) (stating that pardon granted for
grolmdsotherthaDsubsequentproofofkmoculw doesnoteradicateGnalwnvictionand
implies guilt); Wat&hs v. Rae, 572 S.W.2d 339.341-42 (Tex. Grim. App. 1978) (same);
Attomey General Opiion MW-270 (1980) at 1 (quoting Janus v. ,Sfu& 147 S.W.2d 508,
510 (Tex. Grim. App. 1941) (same). We believe, the&ore, that section 415.058@)
   . . .
~behmea~~inwfiichapapon’rconvictionis,ineffect,aued
rirrwnrtanceJiIlWhi&tbepaon’SWIlViCtiOIIrrmains.              In sum, aection 415.058 quires
tbecommissiontodenyalicewtoormokethelianreofapcnonwtroharbsen
wmiUedotaMo~~arccptthattfLeparonoace~irqualifiedtobeliansedtorare
~wo5caorcounty~~iftheparonispardoned~forrubs#luatproofof
~ifthepersonsubsequentlyproveshisorherianownce                        inawurtoflaw,orifa
court sets aside or dhisses the person’sconviction.

        Usingthisamdy&wewnsidertbespeci6c-aboutwhichyou
inquire. Ywcrstaskwhetherthe     wmmissionmu8tdeayalicensetoorrevokethe
liarwofapmonwbois~relewdfrom~~,arnewtrkl,md
thejudgmentofwnvictionsetaside.   Onceawurtsetsasideaperaorhwmicti~that
~boncea&nqdifiedtoseweasanofiicerorwuntyjsilee.                       Additio~Uy~~ie32
oftheTexasRulesofAppelhtePro&ure          pmvideathatwhenawurtgrantsaaiminal
defardant’smotionfwa~~thearematrtoitrpoaitioakfontheformatrLl
tookplace. Therulefirrtherpmvidesthu’tbeprioranvictionrhanaotkngardedrra
pmsumptionofguilt.” Inotherwords,the~ofawwtrialandthesettingasideofa
wnvictionrestorrwrcarsedparontothedlltusheorrhecnjoyedpriortowmiction.
Webclimthiorhould~~withequrlforcetothercauedparon’rdilturkfore,the
wmmission. Caxuquently, the wmmission may license or ticwse a person who has
kenwmicted,rdeasedfiromprob~~gnntedanewtrkl,mdhashrdthejudgmentof
conviction set aside.

        Second,yw~~thewnrmiMion~daryrU~toorrevoLeth
license of a person who has been cofivicted,released f+omprobation, allowed to withdraw
hisorhaguiltypl~hadtheindictment~thepasondismissed,~~the
wnviction set aside. when a court sets aside a person’swmriction, that person once again
isqualifiedtoeavearwo5~orw~jailaunderreaion415.058oftheGovanment
Code. Thq the wmmission may Uwnse or relicense a person who bas been convicted,
released~mprobation,rllowedtowithdrawhisorhaguiltyplea,hadtheindictment
dismissed,andhadthewnvicthnsetaside.


                                       p.     1109
Mr. Fred Tola - Page 6              (DM-2 10)




        Third,youaskwhatherthewmmissionmustdenyalicensetoorrevokethe
li#nreofapenonwhorcomrictionhrrb#ndirmiucdmdwhohsbaarelerredfrom
allpanslties. Onccagain,whenawurtsetsasideawmhtion,tbapersonrevatstothe
atatusbeorsbeeqbyedpiortoc4nwiction            Tta&tbewmmissionmayucalseor
nlicenreapenonifacourthasretrsidethecoaviaion~rrlewdthepenon~rll
padties              ’

       F~,youulrwhethaaparon~hasbancomriUedbut~oharfileda
directappdisquali6edtoaemasano5cerorwtmtyjaUer.            Inthis~wenotethat
the hqishuds 1983 amedment of V.T.C.S. article 4413(29aa). section 8A deleted the
reqhnatthatthewnvictio~~be~final.”        ~ydoingso,webelievethatthele.+mre
~~requira#ltthataparon~~pouible~ofaconvictionbeton
the wmmission may deny or revoke the penon’s license solely becsusa of the wnviction
In answer to your final question, the&ore, section 415.058 of the Govanment Code
~the~ontodenyormo)cealicarreeventhoughthe~ticantor
licenseeispuradngadirectappealofthewnviction.       Inacwrd8nwwithourwnclusion
rbove.ittheippli~wforwr~~rucaedsonappeal~subsequentlyb~
byacwrtofkworharthewmriaionretaride,thew~onmaytiaMeorrrlicense
hpenon.

                                SUMMARY

              U&r section 415.058 of the Govamnent Codcaperaonis
          disqw&d&omsuv@asauo5cerorwuntyjaileriftheprsonis
          umviaedofaftloml.    SuchapersonisonceagainquaUfiedtoholda
         .liwnaetorem8sano5wrorunmtyjailerXtbepenon
          ~ispardonedarpnrrlytorFroofof~iftlle
         ~rub~u~ir~~~inacorntofkw,orifaoourtretr
         8sideordismissesthewnviction.

             Ifrpaxoniswnvictadofrfblony,thtprsonisdix@ifiedto
         scrvcasano5icerorwimtyjailarevcnthou~beorsheisappeahg
         thedecision. Iftbeparsonsuccecdsontbeappeal,however,andthe
         wmtsubsequeutlyaquitsthepcrsonorsetsasidetheparson’s
         amvicti~theperaonisonceagainquali6edto~asano5wror
         amty jailer.




                                                 DAN      MORALES
                                                 Attorney Oe.neralofTexas



                                    p.   1110
Mr. Fred Toler - P&e 7               (DM-2 10)




WILL PRYOR
Fii Assistant Attorney oenerd

MARYKELLER
Deputy Attorney Oeneral for Litigation

RENEAHICKS
State Solicitor

MADELEINEB. JOHNSON
Chair, Opiion Committee

Prepared by KymberlyK. Okrogge
AssistfunAttorney Oened




                                     p.   1111